Citation Nr: 9908034	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  93-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to specially adapted housing assistance pursuant 
to 38 U.S.C.A. § 2101(a) (West 1991).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean







INTRODUCTION

The appellant had active air service from February 1967 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was last 
before the Board in January 1996, when it was remanded to the 
RO for further development.  

By rating action in April 1997, the RO denied service 
connection for numerous disabilities and special monthly 
compensation (SMC) due to the need for the regular aid and 
attendance of another individual.  The record returned to the 
Board does not indicate that the appellant has initiated an 
appeal from any such unfavorable determination.  

The appellant has also been denied entitlement to a home 
adaptation grant pursuant to 38 U.S.C.A. § 2101(b) (West 
1991), and this issue has been included in the most recent 
supplemental statement of the case.  However, the evidence 
does not show, and the appellant has neither claimed nor 
contended, that he is service-connected for blindness in both 
eyes or for the loss or loss of use (LOU) of both hands.  One 
or the other of the preceding disabilities is a threshold 
requirement under 38 U.S.C.A. § 2101(b) for a home adaptation 
grant.  Thus, the Board does not accept appellate 
jurisdiction over such issue at this time.  


REMAND

The statement of the case and supplements thereto do not 
specifically explain the reasons and bases for the denial of 
the current claim for specially adapted housing assistance 
other than to state that "a qualifying disability is not 
found."  Such a conclusory statement, without further 
explanation, does not satisfy VA's legal obligation to 
explain the reasons and bases for any unfavorable decision to 
the claimant.  See, e.g., 38 U.S.C.A. § 7105(d)(1)(C) (West 
1991); cf. also Gilbert v. Derwinski, 1 Vet. App. 49, 56-7 
(1990).  The appellant cannot adequately advance arguments in 
support of his appeal based on such an inadequate statement 
of reasons and bases by the RO, nor does the Board have 
sufficient information and guidance from the RO in order to 
review the determination at issue in this appeal.  
Accordingly, another remand is required in order to remedy 
this deficiency.  

At this time, the appellant is service connected for an 
above-the-knee amputation of the left leg due to 
leiomyosarcoma of the left calf muscle, rated 60 percent 
disabling from June 1991; and the postoperative residuals of 
an excision of an intramuscular myxoma of the right thigh, 
rated 10 percent disabling from January 1997.  The service-
connected disabilities are rated 70 percent disabling, in 
combination; and a total rating based on individual 
unemployability is also assigned, effective from October 
1995.  The permanency of this total disability has been 
conceded by the RO, effective from October 1995 (see April 
1997 rating action).  He is also entitled to SMC on account 
of the anatomical loss of the left foot from June 1991.  

The appellant is not receiving, nor has he ever contended 
that he is entitled to receive, SMC based on the LOU of his 
right extremity.  Therefore, given the facts herein, in order 
for his claim seeking specially adapted housing assistance to 
succeed, he must demonstrate his entitlement under 
38 U.S.C.A. § 2101(a)(3)(A): in other words, he must 
demonstrate by competent medical evidence that he is 
permanently disabled due to the service-connected loss of his 
left foot, together with the residuals of the service-
connected organic disease of his right leg which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  Under applicable regulation, the term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other means 
may be possible.  38 C.F.R. § 3.809(d) (1998).  

The most recent relevant medical evidence of record dates 
from May 1997, when the appellant was convalescing from May 
1996 surgery on his right thigh.  It was reported on May 1997 
VA examination of the appellant that he walked with a cane in 
his right hand and with an above-the-knee prosthetic limp on 
the left.  The examiner did not specify whether the use of 
the cane by the appellant was medically necessitated by his 
service-connected right leg disability, or was just a matter 
of preference on the appellant's part; whether this need for 
the use of a cane was regular and constant; or whether this 
need for the use of a cane is permanent.  All of these points 
are directly relevant to the present appeal.  Clarification 
of these points is therefore required in order for the Board 
to properly review this appeal.  

Accordingly, this appeal is hereby remanded for the following 
further actions:  

1.  The RO should schedule the appellant 
for a VA examination of his service-
connected disabilities.  As part of this 
examination, the examiner should be 
requested to provide a written opinion, 
based on both the examination of the 
appellant and a review of the relevant 
material in the claims files, as to 
whether the appellant's service-connected 
disabilities of the lower extremities 
medically require the use of a cane (or 
crutches, braces, or a wheelchair) for 
locomotion; if so, whether this need for 
the use of a cane, etc., is regular and 
constant; and, if so, whether this need 
for the use of a cane, etc., is 
permanent.  

2.  The RO should next review the 
relevant evidence and readjudicate the 
claim seeking specially adapted housing 
assistance pursuant to 38 U.S.C.A. 
§ 2101(a).  

3.  If the above determination is 
unfavorable to the appellant, the RO 
should issue a supplemental statement of 
the case reflecting a complete 
explanation of the reasons and bases for 
such decision.  


	(CONTINUED ON NEXT PAGE)


Thereafter, in accordance with proper appellate procedures, 
the case should be returned to the Board, if otherwise in 
order.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


